DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application filed 01/30/2018 is a divisional of application No. 13/816,962, filed 04/23/2013 (now Patented 9,915,664). Application 13/816,962 was filed as a proper National Stage (371) entry of PCT Application No. PCT/EP2011/004098, filed 08/16/2011. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 10172861.6, filed on 8/16/2010 in Germany.

Status of the Claims
Claims 16-21 are pending; claims 16 and 17 are amended; claims 1-15 are canceled. Claims 16-21 are examined below.

Withdrawn Objections/Rejections
The previous objections to claim 16 are withdrawn in response to Applicant’s amendments to the claims.


Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for diagnosis and treatment of ankylosing spondylitis (AS) or  Spa BASDAI >4 in a subject based on the level of IgG autoantibodies against IKBKB (or IKBKB and CD74) in blood or serum, does not reasonably provide enablement for diagnosis and treatment of Spa based on the level of IgA (or IgA and IgG) autoantibodies to IKBKB (or based on the level of IgA and IgG autoantibodies to IKBKB and CD74), as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

Regarding the breadth of the claims, the present claim language broadly encompasses diagnosis of spondyloarthritis (Spa) (diagnosis of all forms of Spa) based on the level of IgG and/or IgA autoantibodies to IKBKB (claim 16, or see to IKBKB and CD74, claim 17). 
It is noted that MPEP 2164.03 teaches that "the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. 
In the present case, it appears that little is known in the prior art regarding the use of IgA and/or IgG autoantibodies to IKBKB as diagnostic markers to indicate a subject is afflicted with spondyloarthritis (Spa). Since little is known in the art regarding the use of IgA and/or IgG autoantibodies for diagnosis of Spa, it is necessary to rely on the specification to provide more detail as to how to make and use the invention in order to be enabling. 

Also, indicated above, the only data in the specification for autoantibodies to IKBKB is the detection of IgG autoantibodies for IKBKB in those with AS or those with Spa (AS) >4. In addition to the unpredictability in the art that autoantibodies to IKBKB correlate with a diagnosis of Spa (see as discussed previously above, the autoantibodies were not an art recognized marker for diagnosis as claimed), it is further not readily predictable that IgA autoantibodies to IKBKB would similarly correlate with AS, or more generally with any form of Spa, based only on the IgG autoantibody data provided in the present specification. For example, as evidence that not all autoantibody subtypes correlate with a given autoimmune condition just because one particular subtype is detectable, see Yang et al., Identification and characterization of IgA antibodies against β2-glycoprotein I in childhood Henoch-Schölein purpura, Br. J. Dermatol., (2012), 167(4), p. 874-881. Yang teach (page 176, col. 2, para 2) that their results showed that both IgG 
As another example, see also Nagasubramanian et al., Immunological Investigations in Chronic Simple Glaucoma, Trans. Ophthalmol Soc. U K., 98(1), (1978), (abstract), who teach that IgA and IgM were not significantly higher in patients with glaucoma when compared to control subjects, however, mean IgG level was observed to be higher in those with chronic simple glaucoma (abstract).
Given that its known in the art that a condition can exhibit different presentation of different autoantibody subtypes, it is not predictable instantly that IgA autoantibodies would be indicative of Spa based only on detection of elevated IgG autoantibodies to IKBKB in AS and Spa>4 (As>4) (as shown in the data of the present application at Figures 3 and 4).
As discussed above, the present claim language broadly encompasses diagnosis of spondyloarthritis (Spa, which applicant indicates can be divided into two groups, AS and PsA) based on the level of IgG and/or IgA autoantibodies to IKBKB (claim 16, or see to IKBKB and CD74, claim 17), whereas the data and examples of the specification supports only observation of serum IgG autoantibodies to IKBKB as correlating with those with AS and those with Spa >4.
The originally filed specification provides no guidance with regard to how to make or use the claimed invention by using IgA autoantibodies to indicate any form of Spa.
It is noted that "Tossing out the mere germ of an idea does not constitute enabling disclosure... [Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention." Genentech, Inc. v. Novo Nordisk Inc., 108 F.3d 1361, 1366, 42 U.S.P.Q.2d 1001, 1005 (Fed. Cir. 1997). Such reasonable detail is lacking in the instant application. The broad suggestion of determining a subject is afflicted with Spa based on IgA 
In summary, the factors considered when determining if the disclosure satisfies the enablement regarding the prior art, establish that the specification fails to teach the ordinarily skilled artisan to make and use the claimed invention with respect to the full scope as claimed. Specifically, the claimed invention is not commensurate in scope with the specification, in that the specification does not teach one of ordinary skill how to make or use the claimed invention with respect to diagnosing Spa generally based on the detection of IgA (or IgA and IgG) autoantibodies to IKBKB. In particular, see the detailed discussion above, it is unpredictable, based on what little is known in the art between the relation of IgA and/or IgG autoantibodies to IKBKB and Spa, that IgA and/or IgG autoantibodies correlate with a diagnosis of Spa. Further it is not predictable in the art, that given elevated levels of one particular subtype of autoantibody (such as IgG), that other subtypes (such as IgA) would also be changed/elevated in relation to the condition. As discussed above, there is a lack of direction/guidance, or any working examples, in the present specification regarding the use of IgA autoantibodies to diagnose any form of Spa, let alone Spa generally (as is broadly recited at the claims). Rather the broadly recited claim language is not commensurate in scope the present disclosure, in particular is not commensurate in scope with the working example in the specification at pages 14-15 and the data shown at Figures 3 and 4. For all of these reasons, the specification fails indicate how to make or use the invention as claimed, without undue experimentation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to laws of nature/natural phenomena without significantly more and abstract ideas. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 1011 (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)  adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claims 16-21 are directed to judicial exceptions, namely the naturally occurring correlation between IgA and/or IgG to IKBKB and a diagnosis of spondyloarthritis (Spa) (claim 16); further the naturally occurring correlation between IgA and/or IgG to IKBKB and IgA and/or IgG to CD74 and a diagnosis of Spa (claim 17). 
The natural relationship to which the claims (claims 16-21) are directed (i.e., the relation between the endogenous autoantibodies and Spa) is a law of nature.
Similar concepts that have been held by the courts to constitute law of nature/natural phenomena, as in the identification of a correlation between the presence of a marker in a bodily fluid sample and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123, UPSQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of the metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012).
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the 
In addition to the above naturally occurring correlation, see also the claims recite “determining the subject is afflicted with Spa when the measured level… is above the control value” (claims 16 and 17) and “stratifying a therapeutic regimen for the subject” (claims 16 and 17). Such steps of comparing measured data to a control value is an abstract idea. Comparing measured data to a control amounts to a mental process/concept that is performed in the human mind (comparing data, making an evaluation, drawing a conclusion based on the comparison). See the 2019 Guidance regarding groupings of abstract ideas.
See also, similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels)
Additionally, “stratifying a therapeutic regiment” amounts to forming a plan for therapy. Forming a plan for therapy is also a mental process because stratifying (forming a plan) is a concept performed in the human mind (considering the results, and thinking about a therapeutic regimen).  
Step 2A, Prong 2
	Regarding claims 16-21, the above discussed limitations are insufficient to integrate into practical application. For example, steps such as the determining step (performed by comparing stratifying a therapeutic regimen represent judicial exceptions and not a practical application thereof. 
	The independent claims do recite “obtaining” a biological sample that is blood or serum and “measuring” a level of the markers (IKBKB, claim 16 and CD74, claim 17). See also claim 18, reciting wherein the measuring step is performed by using ELISA, RIA, multiplex immunoassay, immunofluorescence assay, western blot, line assay or dot blot. However, obtaining a sample and determining the level of the marker as claimed are steps that are insufficient to integrate the judicial exception into practical application because the purpose of such steps is merely to obtain data. These steps fail to go beyond what is considered to be insignificant pre-solution activity, i.e., mere data gathering steps necessary in order to use the correlation, similar to the fact pattern as in In re Grams, 888, F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). It is also the case that measuring a level of IKBKB and measuring a level of CD74 are steps recited at a high level of generality and are not tied, for example, to any particular machine or apparatus. (See also MPEP 2106.05(g)).
	Also, regarding the step of stratifying, discussed previously above- although a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition, in the present case the limitation stratifying indicates forming a plan for treatment, and fails to set forth any particular steps or limitations which amount to administering or performing a therapeutic regimen. As discussed previously and above, forming a plan for therapy is a mental process 
	None of the limitations recited at the dependent claims further apply, rely on or use the judicial exception in a manner that imposes meaningful limit on the judicial exception. There is no additionally recited limitations which amount to integration of the judicial exception(s) into practical application thereof.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	It is further the case that the present claims fail to recite steps or limitations which amount to more than what was routine and conventional to those of ordinary skill in the assay art at the time. The Supreme Court has held that the addition of extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978)). Notably the independent claim (claim 16), generally recites “measuring a level” and is not limited to any particular assay method/technique for determining the level. Nonetheless, it is the case that methods for detecting antibodies were well known in the assay art at the time the invention (for example, detecting antibodies by way of binding to their antigen). See as a specific example, assays for measuring level of antibodies that bind IKBKB were well known, routine and conventional, Singh, US PG Pub No. 2004/0098756A1 at para [0090] teach performing western blot analysis to detect antibodies that bind IKKβ (i.e., IKBKB). It was also known to perform assays for anti-CD74 binding (assays for binding of anti-CD74 to CD74 antigen), see Stein et al., CD74: A New Candidate Target for the Immunotherapy of B-cell Neoplasms, Clin. Cancer Res, 13(18 Suppl), 
See Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015): Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.
Further, steps such as determining the level of a biomarker in a biological sample are steps considered to be insignificant extra-solution activity (see MPEP 2106.05(g)). The claims are not directed to any particular assay methodology/technique for detecting the autoantibodies, for example the claims fail to recite any particular technique which would amount to activity that goes beyond what was considered routine and conventional in the assay art. 
The additional elements (discussed above) when considered both individually and as an ordered combination do not amount to significantly more than the judicial exception(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
For all of these reasons, the claims are not considered patent eligible subject matter under 35 U.S.C. 101. 

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive for the following reasons.

Regarding the rejection of claims under 35 U.S.C. 101, Applicant argues the claims as amended clearly require a therapy (remarks page 5, see remarks indicating the claim has been amended to omit conditional claim language “when”). Applicant argues the claim requires treating the subject because the claim recites the therapeutic regimen comprises “treating the subject”. However, the present claim language does not clearly require the active steps of measuring the specific autoantibodies and providing a specific treatment, in particular there is no step that recites limitations that amount to applying the stratified regimen. Instead, see the claim recites “stratifying a therapeutic regimen for the subject”, which as discussed above, amounts to a mental process, namely forming a plan to treat. The claim then recites “wherein the therapeutic regimen comprises treating the subject”; this limitation indicating the stratified plan comprises treating the subject- this is not the same as an active step which amounts to executing a treatment plan that has been formed (rather involves forming a plan that involves treating the subject). As such, Applicant’s amendments fail to overcome the rejection, the rejection under 35 U.S.C. 101 is maintained.
Regarding the rejection of claims under 35 U.S.C. 112(a) (scope of enablement), Applicant argues the IgA work with IKBKB autoantibodies was repeated with IgA work with CD74 autoantibodies and is demonstrated in the application, Applicant further asserting that one skilled in the art would be aware that this would be readily repeatable for IgG of IKBKB autoantibodies and CD74 autoantibodies. Applicant argues this was found to be the case in US Patent 9,915,664. However, this argument is not persuasive. As indicated in the rejection, regarding Applicant’s original disclosure, it does not appear that the original disclosure indicates IgG autoantibodies for IKBKB in those with AS or those with Spa (AS) >4. In addition to the unpredictability in the art that autoantibodies to IKBKB correlate with a diagnosis of Spa (see as discussed previously above, the autoantibodies were not an art recognized marker for diagnosis as claimed), it is further not readily predictable that IgA autoantibodies to IKBKB would similarly correlate with AS, or more generally with any form of Spa, based only on the IgG autoantibody data provided in the present specification.  Also noted, referring to Applicant’s Figure 3, Applicant’s own reported data does not support IgG autoantibodies to IKBKB as diagnostic for all Spa, for example see IgG autoantibody level at Figure 3 does not appear indicative of psoriatic arthritis (PsA). Applicant’s remarks fail to specifically reference support or a citation that provides evidence that Applicant’s disclosure provides sufficient information such that one skilled the art can make or use the claimed invention with respect to the full scope of the claims, without undue experimentation. 
Regarding remarks at page 6, as indicated previously above, the rejection of claims on the ground of non-statutory double patenting are withdrawn in response to Applicant’s approved Terminal Disclaimer (see as noted above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)